Citation Nr: 9927174	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for disability manifested 
by blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the claim.  Other claims were 
denied by the RO in this rating decision, but the veteran's 
Notice of Disagreement and Substantive Appeal only addressed 
the blurred vision claim.  Accordingly, that is the only 
issue over which the Board currently has jurisdiction.  See 
38 C.F.R. §§ 20.200-20.202 (1998).

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 1999, a transcript of 
which is of record.


FINDINGS OF FACT

1.  Although the veteran's enlistment examination shows 
defective vision, his eyes were clinically evaluated as 
normal.

2.  The service medical records contain an undated eye 
history and examination report which diagnosed the veteran as 
having early keratoconus.

3.  A September 1997 VA eye examination diagnosed the veteran 
as having refractive error, and mild anisometropic amblyopia 
of the left eye.  

4.  VA medical records from July 1997 include an assessment 
of suspected keratoconus, and anisometropia.




CONCLUSION OF LAW

The claim of entitlement to service connection for 
keratoconus, claimed as blurred vision, is well-grounded.  
38 U.S.C.A. § 5107(a); Kinnaman v. Principi, 4 Vet. App. 20 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's eyes were clinically evaluated as 
normal on his April 1979 enlistment examination.  His 
uncorrected distant vision was found to be 20/40 for the 
right eye, and 20/50 for the left.  At that time, the veteran 
reported that he had never experienced eye trouble.  The 
service medical records also contain an undated eye history 
and examination report which noted that the veteran had begun 
basic in November 1979.  His vision was found to be 20/20 for 
the right eye, and 20/40-1 for the left.  Diagnosis was early 
keratoconus.  In August 1981, the veteran was treated for 
injuries to his left ankle and left jaw after he fell down a 
flight of stairs.  In April 1982, the veteran was involved in 
a motor vehicle accident.  His injuries at that time included 
cerebral concussion and multiple abrasions of face, forehead, 
and hands.  The records indicate that the veteran was 
subsequently involved in another motor vehicle accident in 
October 1982.  While no discharge examination is on file, the 
veteran's eyes were clinically evaluated as normal on a June 
1984 Reserve examination.  His uncorrected distant vision was 
20/20 for the right eye, and 20/50 for the left.  Further, it 
was noted that his field of vision was normal to 
confrontation.  At the time of this examination, the veteran 
reported that he had never experienced eye trouble.

The veteran's claim of entitlement to service connection for 
blurred vision was received by the RO in August 1997.  At 
that time, the veteran reported that he had been treated for 
his blurred vision at the VA Medical Center (VAMC) in 
Cheyenne, Wyoming, since 1982.

Medical records were subsequently requested from the Cheyenne 
VAMC for all treatment the veteran had received for, among 
other things, blurred vision since 1982.  Thereafter, 
outpatient treatment records were received from this facility 
that covered a period from June to August 1997.  Among other 
things, these records show that the veteran was treated for 
vision problems.  In July 1997, he was assessed with 
suspected keratoconus, and anisometropia.

The veteran underwent several VA medical examinations in 
September 1997, including an eye examination.  Diagnoses from 
the eye examination were refractive error, and mild 
anisometropic amblyopia of the left eye.  

In a February 1998 rating decision, the RO, in part, denied 
service connection for blurred vision.  The RO found that the 
medical evidence showed that the veteran had a refractive 
error, which was considered a congenital or developmental 
defect which was unrelated to service and not subject to 
service connection.  Additionally, the RO specifically stated 
that the findings contained in the outpatient treatment 
records were consistent with the findings of the VA 
examination.  The veteran appealed this decision to the 
Board.  

In his May 1998 Notice of Disagreement, the veteran contended 
that his blurred vision was due to the two incidents of head 
trauma he experienced during active service, the first of 
which occurred in 1981 when he fell down a flight of stairs.  
He also contended that his condition should be rated under 
optic neuritis.  In his October 1998 Substantive Appeal, the 
veteran asserted that he complained of blurred vision 
following his October 1982 motor vehicle accident.

At his July 1999 personal hearing, the veteran contended that 
his blurred vision was the result of his in-service head 
trauma.  He testified that his right eye was worse than his 
left, and that his in-service head trauma was to the right 
part of his head.  
Also, he described his blurred vision, and that he still had 
this problem even with corrective lenses.  Further, it was 
contended that the VA examination was inadequate because it 
was not in accord with 38 C.F.R. § 4.1.  It was asserted that 
this regulation stated it was essential that the examination 
and evaluation of a disability be viewed in relation to its 
history.  Therefore, it was contended that the VA examination 
was inadequate because it did not take into account the 
veteran's in-service head trauma.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91. 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In the instant case, the September 1997 VA 
examiner diagnosed the veteran with refractive error, and 
mild anisometropic amblyopia of the left eye.  For 
illustrative and clarifying purposes only, the Board notes 
that anisometropic amblyopia is defined as a suppression of 
central vision due to an unequal refractive error 
(anisometropia) of at least two diopters.  STEDMAN'S MEDICAL 
DICTIONARY 56 (26th ed. 1995).  This induces a sufficient 
different in image size (aniseikonia) that the two images 
cannot be fused.  In order to avoid confusion, the blurrier 
image is suppressed.  Ibid.  Therefore, the findings of the 
VA examination supports the determination that the veteran's 
blurred vision is not a disability for which service 
connection can be granted.  38 C.F.R. § 3.303(c).  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Nevertheless, the Board finds that the decision of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Kinnaman v. 
Principi, 4 Vet. App. 20 (1993), requires a finding that the 
claim is well-grounded.

In Kinnaman, supra, the facts were as follows: The veteran's 
pre-induction examination showed his uncorrected vision to be 
20/70 in the right eye and 20/100 in the left.  Corrected 
vision was shown to be 20/25 in both eyes.  No ophthalmologic 
examination was done and no disorders of the eyes were noted 
on the examination report.  Keratoconus was tentatively 
diagnosed less than one month after the veteran's induction 
into service.  A final diagnosis was given four months after 
the veteran's induction into service.  Of record was a 
statement from a physician indicating that the veteran's 
"history and ocular signs indicate that the [keratoconus] was 
present prior to . . . induction."  Id. at 27.  In addition, 
a second physician opined that it was "probable, but not 
absolutely certain" that the veteran's keratoconus existed 
prior to service.  Id.  The Court held that this evidence did 
not constitute clear and unmistakable evidence that the 
veteran's keratoconus pre-existed service, and, accordingly 
reversed a decision of the Board which had denied service 
connection for keratoconus.  Id. at 27-28.

Many of the facts in the instant case are similar to those of 
Kinnaman.  Here, even though the veteran was shown to have 
impaired vision on his enlistment examination, his eyes were 
clinically evaluated as normal.  He was diagnosed with early 
keratoconus by an in-service eye examination.  As this 
examination report is undated, the Board must assume that it 
was made after the veteran had already entered into active 
duty.  Furthermore, there is no determination in the evidence 
on file that would support a conclusion that this condition 
clearly and unmistakably preexisted the veteran's entry into 
active duty.  Finally, VA medical records from July 1997 
include an assessment of suspected keratoconus.  Although the 
RO found that the VA medical records supported a finding that 
the veteran had no more than a refractive error, no such 
medical determination is actually on file regarding the 
assessment of suspected keratoconus.  The Court has long 
maintained that neither the Board nor the RO can reject 
medical evidence, or reach an opposite conclusion, based 
solely on its own unsubstantiated opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Given the similarity 
of facts of the instant case to Kinnaman, the Board must 
conclude that the veteran's claim is at least well-grounded.

However, adjudication of the veteran's claim of service 
connection does not end with the finding that the case is 
well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.  The Court in Savage noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage at 
496.

In the instant case, the Board notes that the veteran does 
not currently have an actual, confirmed diagnosis of 
keratoconus.  The July 1997 assessment was only of suspected 
keratoconus.  Furthermore, there is no medical evidence which 
shows that this condition is the cause of the veteran's 
blurred vision as opposed to refractive error.  Moreover, 
even if the veteran does have keratoconus, it is not clear 
from the evidence on file whether this condition is a 
congenital condition and/or refractive error as opposed to an 
acquired eye disorder.  Accordingly the Board concludes that 
additional development is necessary for a full and fair 
adjudication of the veteran's claim.


ORDER

The claim of entitlement to service connection for 
keratoconus, claimed as blurred vision, is well-grounded.


REMAND

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for blurred 
vision.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

2.  The veteran should be afforded a new 
examination of his eyes.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must express 
an opinion as to whether or not the 
veteran currently has keratoconus.  If 
so, the examiner must state whether this 
is a congenital condition and/or 
refractive error as opposed to an 
acquired eye disorder.  Finally, the 
examiner should express an opinion as to 
whether it is as likely as not that the 
veteran's blurred vision is the result of 
keratoconus.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the VA medical report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board wishes 
to emphasize that the Court, in Stegall 
v. West, 11 Vet. App. 268 (1998), held 
that when the directives of a remand are 
not complied with, the Board has no 
choice but to remand the case again for 
compliance with the directives.

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for blurred vision.

Thereafter, if the benefit requested on appeal is not granted 
to the veteran's satisfaction, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case regarding this matter and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals






